DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘207 (JP 2000-203207 A).
Regarding claim 1, JP ‘297 shows a caster (fig. 1) having a support element including a top element (bolt 1) and a base element (2, including wheel axle 4, and wheel 3), wherein a replaceable substantially circumferential one-piece support element cover (fig. 3) made of synthetic material (“synthetic resin”, see Patent Translate, [0009] and [0014]) that provides a continuous design surface is arranged at the support element. 
	As to claim 3, the support cover is interlockable at the support element by a plurality of interlocking devices (edges of 6a interlocking with inside edges of 2a, 
	As to claim 4, the cover includes two wheel cover portions (6) that are connected by a flexible centerpiece (7a).  The two wheel cover portion cover the support element, and the flexible centerpiece (7a) is bent when the support element cover is interlocked at the support element ([0014] of Patent Translate).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘207.
JP ‘207 discloses the claimed invention except for the support element cover being made of polypropylene.  JP ‘207 only mentions the cover material being synthetic resin.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cover with polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 125 USPQ 416.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘954 (JP 2004-058954 A) in view of JP ‘207.
As to claims 1 and 4, JP ‘954 discloses a caster (fig. 4) as claimed, comprising a support element including a top element (1) and a base element (2); wherein the top element includes an attachment bolt for attachment and the base element includes a wheel axle (4) and a wheel (3); wherein a replaceable substantially circumferential support element cover (11a, 11b, figs. 7-8) made from a synthetic material (“synthetic resin”, see Patent Translate, line 49) that provides a continuous design surface is arranged at the support element (figs. 1-3).  JP ‘954 does not show the cover being a one-piece cover.  Instead, JP ‘954 has two cover portion (11a, 11b) that are connected by a fastening device (17).  JP ‘207 teaches a one-piece support element cover formed by integrally molding the two cover portions and a flexible centerpiece (connecting piece 7a) with synthetic resin ([0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover of JP ‘954 by molding the cover portions and the connecting piece integrally with 
As to claim 2, JP ‘954 only mentions the cover material being synthetic resin.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cover with polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ
As to claim 3, JP ‘954 shows a plurality of interlocking devices (13a, 13b, 13c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
GB 2565758 A (Birch) shows a cover for a caster. The cover is made of flexible/plastic material and having a gap formed in the body to enable the cover to be flexed to fit over the caster assembly.
3,166,780 (Schultz, Jr.) shows a caster cover having two parts snapped together to fit over a caster assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
March 12, 2021